Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 02/16/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 02/16/21.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
4.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


            Regarding Claim(s) 1, Yu teaches 
            a light source, (figure 1, elements 20, 30), 
            an optical fiber, (figure 1, fiber optic connector 27. Figure 2, fiber optic imaging bundle 26); 
            a beam splitter, (figure 1, beam splitter 22); 
            a slit, (figure 1, slit 38); 
           an external first lens, (figure 1, lens 36); 
           a grating, (figure 1, grating 40); and 
           a camera module having a second lens, (figure 1, lens 24); 
           wherein:
            the light source generates photons, (figure 1, light sources 20, 30 generate light beam.  It is inherent that light must contain tiny packets of light called photons); 
            the optical fiber transmits the photons from the source through the beam splitter to illuminate and interrogate a sample, (figures 1, 2, optical fiber 26, 39, connected to the housing 21 at the connector 27 transmits the photons from the source 20 through the beam splitter 22 to illuminate and interrogate a sample T. [0036-0037]), 
            the light from the interrogated sample passes through the beam splitter, (figure 1, elements 20, T, 22), the slit, the external first lens, the grating, and then to the camera module, (figure 1, elements 38, 36, 40, 16); 
           the camera module and the light source are a part of a smartphone, (figure 1, elements 16, 12), and 


            Regarding Claim(s) 3, Yu teaches the light source is an LED, laser, fluorescent bulb, filament lamp, or any combination thereof, ([0010]).

            Regarding Claim(s) 4, Yu teaches the spectrum of the light source is UV, visible, IR, or any combination thereof, ([0046, 0047]).

            Regarding Claim(s) 6, Yu teaches the beam splitter is a cube beam splitter, a plate beam splitter, or any combination thereof, (figure 1, element 22).

            Regarding Claim(s) 8, Yu teaches two optical systems, wherein each of the optical systems provides one beam of light, (figure 1, 1st image apparatus 35, light beam of 1st light source 20, second image apparatus 31, light beam of 2nd light source 30);
            an optical fiber, (figure 2, fibers 39, 26); and 
            a light source, (figure 1, elements 20, 30),
            wherein the two beams of light are generated for a measurement selected from at least one of: plasmonic, fluorescent, absorption, colorimetric, or a combination of any two measurements, ([0003, 0009, 0011, 0023, 0024, 0035-0042, 0046-0047, 0054]).

            Regarding Claim(s) 11, Yu teaches the external first lens and the second lens of the camera module are the same type of lens, (figure 1, lenses 24, 36 are convergent lenses).


Claim Rejections - 35 USC § 103
7.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

9.          Claim(s) 2, 5, 7, 9-10, 12, 14-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Pub. No. 2017/0209033) in view of Gifford et al. (U.S. Pat. No. 9,990,523), or in view of Huffman et al. (U.S. Pub. No. 2016/0320306). Hereafter “Yu”, “Gifford”, “Huffman”.
             Regarding Claim(s) 2, Yu teaches all the limitations of claim 1 as stated above except for a lever having components of two or more different optical systems mounted to the lever, and the lever is movable to select the optical functionality of the optical system.  Gifford teaches a lever having components of two or more different optical systems mounted to the lever, and the lever is movable to select the optical functionality of the optical system, (Figure 

     Regarding Claim(s) 5,  although Yu does not teach exactly the bandwidth spectrum of the light source is at least one value selected from 10 nm, 50 nm, 200 nm, 500 nm, 1000 nm, 5 um, 100 um, including intermediate values or ranges, Yu teaches the light spectrum provided by the light source 20 and the desired spectrum to deliver to the target, ([0036]), selection of bandwidth spectrum range for the light source to a detection or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate bandwidth spectrum range for the benefit of well operated inspection system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

     Regarding Claim(s) 7, although Yu does not teach exactly the reflection transmission ratio of the beam splitter is at least one value selected from 10:90,20:80, 30:70,40:60, including intermediate values or ranges, Yu teaches the reflection transmission ratio of the beam splitter, In re Aller, 105 USPQ 233.  

     Regarding Claim(s) 9-10, although Yu does not teach the slit has a width of at least 0.1um, lum, 5um, 10um, 100um, 500um, including intermediate values or ranges, the selection of a width range of the slit to a detection or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate a width range of the slit for the benefit of well operated inspection system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

     Regarding Claim(s) 12,  although Yu does not teach the effective focal length of the external first lens is less than 3mm, 5mm, 10mm, 20mm, or any intermediate value or range combination, the selection of the effective focal length range of the lens to a detection or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate effective focal length range of the lens for the benefit of well operated inspection system.  It has been held that where the general conditions In re Aller, 105 USPQ 233.  

     Regarding Claim(s) 14-15, although Yu does not teach the pitch of the grating is at least one of 20001/mm, 12001/mm, 8001/mm, 3001/mm, or any intermediate value or range combination, or at least one of 800 lines/mm, 1200 lines/mm, or any intermediate value or range combination, the selection of the pitch of the grating range of the lens to a detection or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate the pitch of the grating range for the benefit of well operated inspection system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

            Regarding Claim(s) 16, Yu teaches the external first lens, the slit, are aligned on the same optical axis and the optical axis is perpendicular to the grating, (figure 1, elements 36, 38, 40).  Although teach does not teach the beam splitter are aligned on the same optical axis, the shape differences are considered obvious and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification, which convinces the Examiner that the particular shape of the support means is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.
	
            Regarding Claim(s) 17, 18, although Yu does not teach the optical axis of the camera module is not perpendicular to the grating, and the angle between the optical axis and a grating axis is from 20 to 80 degrees, or any intermediate value or range combination, or from 30 to 50 degrees for visible light, and the pitch of the grating is from 800l/mm to 1200l/mm, the shape differences are considered obvious and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification, which convinces the Examiner that the particular shape of the support means is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.
 Allowable Subject Matter
10.	Claims 21-33, 35-36, 47-53, 55-57, have been cancelled.
11.          Claims 19-20, 34, 37-46, 54, 58-61, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 19. 
13.          As claim 19, the prior art of record taken alone or in combination, fails to disclose or render obvious an optical system, comprising a light source, an optical fiber; a beam splitter; a slit; an external first lens; a grating; and a camera module having a second lens; the light from 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

April 21, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877